Name: Commission Implementing Regulation (EU) 2017/337 of 27 February 2017 amending Regulation (EC) No 1375/2007 on imports of residues from the manufacture of starch from maize from the United States of America
 Type: Implementing Regulation
 Subject Matter: foodstuff;  trade;  marketing;  plant product;  America;  transport policy
 Date Published: nan

 28.2.2017 EN Official Journal of the European Union L 50/42 COMMISSION IMPLEMENTING REGULATION (EU) 2017/337 of 27 February 2017 amending Regulation (EC) No 1375/2007 on imports of residues from the manufacture of starch from maize from the United States of America THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 178 thereof, Whereas: (1) Commission Regulation (EC) No 1375/2007 (2) lays down provisions to ensure that residues from the manufacture of starch from maize imported from the United States of America conform to the agreed tariff definition. Annex I to that Regulation contains a model of a certificate of conformity issued by the United States wet milling industry. (2) The company acknowledging receipt of the producers' certificates and issuing a certificate of conformity has changed. Therefore, the name of the company on the certificate of conformity needs to be amended accordingly. (3) To allow for using of certificates issued before the date of entry into force of this Regulation, a respective provision should be laid down. (4) Regulation (EC) No 1375/2007 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of the Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 In Annex I to Regulation (EC) No 1375/2007, the model of Certificate of Conformity is replaced by the model set out in the Annex to this Regulation. Article 2 Certificates issued in accordance with Regulation (EC) No 1375/2007 before the date of entry into force of this Regulation shall continue to be valid. Article 3 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 February 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 671. (2) Commission Regulation (EC) No 1375/2007 of 23 November 2007 on imports of residues from the manufacture of starch from maize from the United States of America (OJ L 307, 24.11.2007, p. 5). ANNEX